DAYTON, J. (dissenting).
The theory of the defense is sustained by the probabilities. Plaintiff’s alleged contract with an embryonic corporation is not proved by sufficient, if any, corporate ratification. The “salary” he received, not in the regular course of defendant’s business, was for futile or inadequate services, and defendant by resolution repudiated the payments and demanded reimbursement.
In my opinion the judgment should be reversed, and the complaint dismissed, with costs to the appellant.